Per Curiam.
The defendant was convicted in the municipal court of the city of St. Paul, upon his plea of guilty, of the offense of driving a motor car on the public streets, traversing street crossings without having such car under perfect control, and sentenced to imprisonment in the workhouse for the term of thirty days. He appealed from the judgment, and this is a motion for a stay of execution pending the appeal and that he be admitted to bail.
The right to a stay, even in a. capital case, is not an absolute one, and the court may and should refuse it, if clearly satisfied upon an inspection of the record that there is no merit in the appeal. State v. Chounard, 93 Minn. 176, 100 N. W. 1125.
The defendant urges that the statute (Laws 1909, p. 310, e. 259, § 16 [R. L. Supp. 1909, § 1278 — 16]) is unconstitutional, and that the complaint to which he pleaded guilty did not charge a public offense. We have considered both questions, and find each of them without merit.
Motion denied.